DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/2022 has been entered.

Response to Arguments
2.	Applicant’s arguments filed on 11/11/2022 regarding claims 1, 3, 5-10, 12, 14, 16-20, 33 and 35-42 in the remarks are fully considered but moot in view of new ground(s) of rejection.


Response to Amendments
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1, 3, 5-10, 12, 14 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Lines 4-6 of independent claim 1 recites “and a set of quasi co-location (QCL) reference resource configurations, each QCL reference signal resource configuration being associated with a set of at least one of transmit beams and receive beams” (with much emphasis on the italicized limitation(s)). It is unclear whether said “QCL reference signal resource configuration” as recited on lines 5-6 is the same as the previously recited quasi-colocation (QCL) reference resource configurations (please refer to line 5). If they are the same then it is suggested to amend the whole limitation(s) as “and a set of quasi co-location (QCL) reference signal resource configurations, each QCL reference signal resource configuration being associated with a set of at least one of transmit beams and receive beams” (i.e. in order to appropriately refer back to the previous limitation(s)) or at least make a clear distinction between said “set of quasi-colocation (QCL) reference resource configurations” and “each QCL reference signal resource configuration” if they are different in order to avoid any 35 U.S.C 112(b) or second paragraph or clarity issue(s). 
	Claim 12 also contain same issue (please refer to lines 6-7 of independent claim 12).
	The respective dependent claims are also rejected under 35 U.S.C. 112(b) because they are dependent on independent claims rejected under 35 U.S.C. 112(b) or second paragraph.
	Appropriate correction(s) is/are therefore required.
	

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 1, 3, 6, 7, 8, 9, 12, 14, 17, 18, 19, 20, 33, 35, 36, 37, 38, 39, 40, 41 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over being unpatentable over John Wilson (US PG Pub. No. 2019/0115955), hereinafter referred to as John in view of NPL (Titled: “On Beam Indication” by Samsung, 3GPP draft, R1-1717627) and further in view of Xi (WO 2018/232090).
	As per claim 1:
	John teaches a method performed by a wireless device (see paragraph [0007], teaches a method for wireless communication at a UE), the method comprising:
	obtaining a radio resource control (RRC) message (see Figure 4, step 405, paragraph [0071], the base station 105-b may transmit to the UE 115-b RRC signaling) including a plurality of candidate Transmission Configuration Indicator (TCI) states (see paragraph [0071], the RRC signaling contains an indication of a set of TCI states), …;
	receiving (see Figure 4, step 415 and paragraph [0072], the UE 115-b may receive DCI from the base station 105-b) a Medium Access Control (MAC) control element (CE) message including an indication of an active TCI state to be updated (see paragraph [0071], discloses said DCI may be transmitted in MAC-CE in a PDCCH and in a PDSCH. Paragraph [0061], discloses said DCI 210 may include a TCI state index 220 (construed as said indication) for indicating a certain number of bits corresponding to the number of TCI states that may be updated dynamically) and the TCI state identifier of one of the plurality of candidate TCI states (see Figure 2, paragraph [0062], discloses the DCI 210 may also include a reference signal index 225 (construed as said TCI state identifier) that identifies an updated set of reference signals associated with the TCI state being updated and/or an updated set of QCL parameters associated with each of the reference signals).
John does not clearly teach …wherein each of the plurality of candidate TCI states includes a TCI state identifier.
NPL teaches …wherein each of the plurality of candidate TCI states includes a TCI state identifier (see page 1 under “1 Introduction”, pages 2-4 under “Downlink beam indication”, “2.1 Configuration of QCL reference”, “2.2 Details of step 1 (RRC configuration)” and table 1, discloses the UE may receive RRC signaling which is an explicit signaling of DL RS(s) ID and corresponding TCI state. For example, a maximum of M=16 TCI states can be RRC configured and for associating each TCI state to either NZP CSI-RS or SSB. Note: Examiner is reading said DL RS(s) ID as an example of TCI state ID since the RRC signaling provides an association between each TCI state and the DL RS ID).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the use of DL RS ID/DL RS index(es) (as disclosed in NPL) into John since each ID/index is a reference to a corresponding TCI state and also for the purpose of providing QCL reference for either PDSCH or PDCCH (please see page 2 under “2 Downlink beam indication” of NPL).
The combination of John and NPL does not clearly teach and a set of quasi co-location (QCL) reference resource configurations, each QCL reference signal resource configuration being associated with a set of at least one of transmit beams and receive beams,
the MAC CE further indicating an updated QCL reference signal resource configuration of the set of QCL reference signal resource configurations to be used an updated active resource configuration for the indicated active TCI state;
	and updating the QCL reference signal resource configuration for the indicated active TCI state according to the updated QCL reference signal resource configuration.
Xi teaches and a set of quasi co-location (QCL) reference resource configurations (see paragraph [0224], discloses TCI states, where TCI each state may be associated with a DL RS set having associated QCL configurations. The associated QCL configurations may be DL RS(s) carried in the RS set of one TCI state includes a QCL with DL RS(s) carried in the RS set of another TCI state and thus QCL reference resource configurations), each QCL reference signal resource configuration being associated with a set of at least one of transmit beams and receive beams (paragraph [0235] discloses a TCI state may include one or multiple DL RS indexes and may utilize a single-beam or multi-beam transmission configurations and thus a set of transmit beams. Please note that said multiple DL RSs corresponds to QCL relationship, please see paragraph [0232], table 20),
the MAC CE further indicating an updated QCL reference signal resource configuration of the set of QCL reference signal resource configurations to be used an updated active resource configuration for the indicated active TCI state (paragraph [0233], discloses updating may be performed via higher layer signaling, RRC signaling, MAC-CE, DCI and the like. The updated TCI states are associated with the DL RS indexes (i.e. for QCL reference updates) in the one or more TCI states, please see paragraph [0243]);
	and updating the QCL reference signal resource configuration for the indicated active TCI state according to the updated QCL reference signal resource configuration (see paragraphs [0246]-[0250], discloses updating the QCL reference for each updated TCI state according to the QCL configuration).
	Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the use of updated QCL relationships in each TCI state (as disclosed in Xi) into both John and the NPL as a way of reflecting the beam or spatial parameter for beam management or control or data reception (please see paragraph [0242] of Xi).
	As per claim 3:
	John in view of NPL and further in view of Xi teaches the method of claim 1, wherein a downlink control information (DCI) message indicates a plurality of antennas that are QCL to be used as QCL reference antenna ports (John, see paragraph [0067], the DCI indicated the TCI states being updated and the QCL relationships between antenna ports).
	As per claim 6:
	John in view of NPL and further in view of Xi teaches the method of claim 1.
The combination of John and NPL does not clearly teach wherein the MAC CE message includes updated QCL reference signal configurations for a plurality of active TCI states.
Xi teaches wherein the MAC CE message includes updated QCL reference signal configurations for a plurality of active TCI states (see paragraph [0227], the MAC CE message indicates updated QCL relationships or configurations in each TCI sate).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the use of updated QCL relationships in each TCI state (as disclosed in Xi) into both John and the NPL as a way of reflecting the beam or spatial parameter for beam management or control or data reception (please see paragraph [0242] of Xi).
As per claim 7:
John in view of NPL and further in view of Xi teaches the method of claim 1.
The combination of John and NPL does not teach further comprising, performing at least one radio measurement on a reference signal of the indicated QCL reference signal resource configuration.
Xi teaches further comprising, performing at least one radio measurement on a reference signal of the indicated QCL reference signal resource configuration (see paragraph [0160], discloses WTRU may be configured to perform Reporting Setting 1 with Resource Setting 1 or Resource Setting 3, so that joint L1-RSRP reporting using a QCL based SS block and CSI-RS or independent L1-RSRP reporting using SS block and CSI-RS is utilized).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the use of updated QCL relationships in each TCI state (as disclosed in Xi) into both John and the NPL as a way of reflecting the beam or spatial parameter for beam management or control or data reception (please see paragraph [0242] of Xi).
As per claim 8:
John in view of NPL and further in view of Xi teaches the method of claim 7.
John and NPL does not clearly teach further comprising, transmitting the radio measurement report to a network node from which the MAC-CE is received.
Xi teaches further comprising, transmitting the radio measurement report to a network node (see paragraph [0161], WTRU may perform periodic L1-RSRP reporting using QCL based SS block and CSI-RS to the TRP or eNB) from which the MAC-CE is received (see paragraph [0225], the network may use a MAC-CE to dynamically activate or deactivate a subset of DM RSs within the DL RS pool and thus MAC-CE is received from the network node).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the use of updated QCL relationships in each TCI state (as disclosed in Xi) into both John and the NPL as a way of reflecting the beam or spatial parameter for beam management or control or data reception (please see paragraph [0242] of Xi).
As per claim 9:
John in view of NPL and further in view of Xi teaches the method of claim 1.
John and NPL does not teach further comprising, using at least one of a transmission beam and a reception beam associated with the indicated QCL reference signal resource configuration.
Xi teaches further comprising, using at least one of a transmission beam and a reception beam associated with the indicated QCL reference signal resource configuration (paragraph [0235] discloses a TCI state may include one or multiple DL RS indexes and may utilize a single-beam or multi-beam transmission configurations and thus a set of transmit beams. Please note that said multiple DL RSs corresponds to QCL relationship, please see paragraph [0232], table 20).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the use of updated QCL relationships in each TCI state (as disclosed in Xi) into both John and the NPL as a way of reflecting the beam or spatial parameter for beam management or control or data reception (please see paragraph [0242] of Xi).
	As per claim 12:
	John teaches a wireless device comprising a radio interface and processing circuitry (see Figure 8, device 805 comprising antenna 840 coupled to transceiver 835 and processor 820) configured to:
	obtain a radio resource control (RRC) message (see Figure 4, step 405, paragraph [0071], the base station 105-b may transmit to the UE 115-b RRC signaling) including a plurality of candidate Transmission Configuration Indicator (TCI) states (see paragraph [0071], the RRC signaling contains an indication of a set of TCI states), …;
	receive (see Figure 4, step 415 and paragraph [0072], the UE 115-b may receive DCI from the base station 105-b) a Medium Access Control (MAC) control element (CE) message including an indication of an active state TCI state to be updated (see paragraph [0071], discloses said DCI may be transmitted in MAC-CE in a PDCCH and in a PDSCH. Paragraph [0061], discloses said DCI 210 may include a TCI state index 220 (construed as said indication) for indicating a certain number of bits corresponding to the number of TCI states that may be updated dynamically) and the TCI state identifier of one of the plurality of candidate TCI states (see Figure 2, paragraph [0062], discloses the DCI 210 may also include a reference signal index 225 (construed as said TCI state identifier) that identifies an updated set of reference signals associated with the TCI state being updated and/or an updated set of QCL parameters associated with each of the reference signals).
John does not clearly teach …wherein each of the plurality of candidate TCI states includes a TCI state identifier.
NPL teaches …wherein each of the plurality of candidate TCI states includes a TCI state identifier (see page 1 under “1 Introduction”, pages 2-4 under “Downlink beam indication”, “2.1 Configuration of QCL reference”, “2.2 Details of step 1 (RRC configuration)” and table 1, discloses the UE may receive RRC signaling which is an explicit signaling of DL RS(s) ID and corresponding TCI state. For example, a maximum of M=16 TCI states can be RRC configured and for associating each TCI state to either NZP CSI-RS or SSB. Note: Examiner is reading said DL RS(s) ID as an example of TCI state ID since the RRC signaling provides an association between each TCI state and the DL RS ID).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the use of DL RS ID/DL RS index(es) (as disclosed in NPL) into John since each ID/index is a reference to a corresponding TCI state and also for the purpose of providing QCL reference for either PDSCH or PDCCH (please see page 2 under “2 Downlink beam indication” of NPL).
The combination of John and NPL does not clearly teach and a set of quasi co-location (QCL) reference resource configurations, each QCL reference signal resource configuration being associated with a set of at least one of transmit beams and receive beams,
the MAC CE further indicated an updated QCL reference signal resource configuration of the set of QCL reference signal resource configurations to be used as an updated active resource configuration for the indicated active TCI state;
	and update the QCL reference signal resource configuration for the indicated active TCI state according to the uprated QCL reference signal resource configuration.
Xi teaches and a set of quasi co-location (QCL) reference resource configurations (see paragraph [0224], discloses TCI states, where TCI each state may be associated with a DL RS set having associated QCL configurations. The associated QCL configurations may be DL RS(s) carried in the RS set of one TCI state includes a QCL with DL RS(s) carried in the RS set of another TCI state and thus QCL reference resource configurations), each QCL reference signal resource configuration being associated with a set of at least one of transmit beams and receive beams (paragraph [0235] discloses a TCI state may include one or multiple DL RS indexes and may utilize a single-beam or multi-beam transmission configurations and thus a set of transmit beams. Please note that said multiple DL RSs corresponds to QCL relationship, please see paragraph [0232], table 20),
the MAC CE further indicated an updated QCL reference signal resource configuration of the set of QCL reference signal resource configurations to be used as an updated active resource configuration for the indicated active TCI state (paragraph [0233], discloses updating may be performed via higher layer signaling, RRC signaling, MAC-CE, DCI and the like. The updated TCI states are associated with the DL RS indexes (i.e. for QCL reference updates) in the one or more TCI states, please see paragraph [0243]);
	and update the QCL reference signal resource configuration for the indicated active TCI state according to the uprated QCL reference signal resource configuration (see paragraphs [0246]-[0250], discloses updating the QCL reference for each updated TCI state according to the QCL configuration).
	Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the use of updated QCL relationships in each TCI state (as disclosed in Xi) into both John and the NPL as a way of reflecting the beam or spatial parameter for beam management or control or data reception (please see paragraph [0242] of Xi).
	Claim 14 is rejected in the same scope as claim 3.
	Claim 17 is rejected in the same scope as claim 6.
	Claim 18 is rejected in the same scope as claim 7.
	Claim 19 is rejected in the same scope as claim 8.
	Claim 20 is rejected in the same scope as claim 9.
	As per claim 33:
	John teaches a network node (see Figure 12, paragraph [0111], base station 1200) comprising a radio interface (see Figure 12, transceiver 1235) and processing circuitry (see Figure 12, processor 1220) configured to:
	transmit a radio resource control (RRC) message (see Figure 4, step 405, paragraph [0071], the base station 105-b may transmit to the UE 115-b RRC signaling) including a plurality of candidate Transmission Configuration Indicator (TCI) states (see paragraph [0071], the RRC signaling contains an indication of a set of TCI states), …;
	generate a Medium Access Control (MAC) control element (CE) message (see paragraph [0105], discloses base station may transmit DCI to the UE that identifies the subset of the set of TCI states to update based on the determining) including an indication of an active TCI state to be updated (see paragraph [0071], discloses said DCI may be transmitted in MAC-CE in a PDCCH and in a PDSCH. Paragraph [0061], discloses said DCI 210 may include a TCI state index 220 (construed as said indication) for indicating a certain number of bits corresponding to the number of TCI states that may be updated dynamically) and the TCI state identifier of one of the plurality of candidate TCI states (The DCI further includes a reference signal index 225 (construed as said TCI state identifier) that identifies a updated set of reference signals associated with the TCI being updated and/or an updated set of DCL parameters associated with each of the reference signals, see paragraph [0062]);
	and transmit the MAC CE (see Figure 4, step 415 and paragraph [0072], the UE 115-b may receive DCI from the base station 105-b. Paragraph [0071], discloses the base station may transmit DCI in a MAC-CE in a PDCCH and in a PDSCH).
	John does not teach … wherein each of the plurality of candidate TCI states includes a TCI state identifier.
NPL teaches … wherein each of the plurality of candidate TCI states includes a TCI state identifier (see page 1 under “1 Introduction”, pages 2-4 under “Downlink beam indication”, “2.1 Configuration of QCL reference”, “2.2 Details of step 1 (RRC configuration)” and table 1, discloses the UE may receive RRC signaling which is an explicit signaling of DL RS(s) ID and corresponding TCI state. For example, a maximum of M=16 TCI states can be RRC configured and for associating each TCI state to either NZP CSI-RS or SSB. Note: Examiner is reading said DL RS(s) ID as an example of TCI state ID since the RRC signaling provides an association between each TCI state and the DL RS ID).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the use of DL RS ID/DL RS index(es) (as disclosed in NPL) into John since each ID/index is a reference to a corresponding TCI state and also for the purpose of providing QCL reference for either PDSCH or PDCCH (please see page 2 under “2 Downlink beam indication” of NPL).
The combination of John and NPL does not teach and a set of quasi co-location (QCL) reference signal resource configurations, each QCL reference signal resource configuration being associated with a set of at least one transmit beams and receive beams
the MAC CE further indicating an updated QCL reference signal resource configuration of the set of QCL reference signal resource configurations to be used as an updated active resource configuration for the indicated active TCI state.
Xi teaches and a set of quasi co-location (QCL) reference signal resource configurations (see paragraph [0224], discloses TCI states, where TCI each state may be associated with a DL RS set having associated QCL configurations. The associated QCL configurations may be DL RS(s) carried in the RS set of one TCI state includes a QCL with DL RS(s) carried in the RS set of another TCI state and thus QCL reference resource configurations), each QCL reference signal resource configuration being associated with a set of at least one transmit beams and receive beams (paragraph [0235] discloses a TCI state may include one or multiple DL RS indexes and may utilize a single-beam or multi-beam transmission configurations and thus a set of transmit beams. Please note that said multiple DL RSs corresponds to QCL relationship, please see paragraph [0232], table 20)
the MAC CE further indicating an updated QCL reference signal resource configuration of the set of QCL reference signal resource configurations (paragraph [0233], discloses updating may be performed via higher layer signaling, RRC signaling, MAC-CE, DCI and the like. The updated TCI states are associated with the DL RS indexes (i.e. for QCL reference updates) in the one or more TCI states, please see paragraph [0243]) to be used as an updated active resource configuration for the indicated active TCI state (see paragraphs [0246]-[0250], discloses updating the QCL reference for each updated TCI state according to the QCL configuration).
	Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the use of updated QCL relationships in each TCI state (as disclosed in Xi) into both John and the NPL as a way of reflecting the beam or spatial parameter for beam management or control or data reception (please see paragraph [0242] of Xi).
	Claim 35 is rejected in the same scope as claim 3.
	Claim 36 is rejected in the same scope as claim 4.
	Claim 37 is rejected in the same scope as claim 5.
	Claim 38 is rejected in the same scope as claim 6.
As per claim 39:
John in view of NPL and further in view of Xi teaches the network node of claim 33.
John and NPL does not teach further configured to determine that a QCL reference signal resource configuration associated with at least one active TCI state should be updated.
Xi teaches further configured to determine that a QCL reference signal resource configuration associated with at least one active TCI state should be updated (see paragraphs [0247], [0248], discloses applying QCL relationship/configuration in each updated TCI state after receiving MAC-CE signaling).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the use of updated QCL relationships in each TCI state (as disclosed in Xi) into both John and the NPL as a way of reflecting the beam or spatial parameter for beam management or control or data reception (please see paragraph [0242] of Xi).
As per claim 40:
John in view of NPL and further in view of Xi teaches the network node of claim 39.
John and NPL does not teach wherein the MAC CE message is generated in response to determining that the QCL reference signal configuration associated with the at least one active TCI state should be updated.
Xi teaches wherein the MAC CE message is generated in response to determining that the QCL reference signal configuration associated with the at least one active TCI state should be updated (see paragraph [0233], in response to receiving WTRU measurement report, gNB may utilize the WTRU feedback to dynamically update or indicate spatial QCL information among different CCs. Updating may be performed by MAC-CE. Paragraph [0232], table 20 shows TCI sate associated with QCLed SS block and CSI-RS).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the use of updated QCL relationships in each TCI state (as disclosed in Xi) into both John and the NPL as a way of reflecting the beam or spatial parameter for beam management or control or data reception (please see paragraph [0242] of Xi).
As per claim 41:
John in view of NPL and further in view of Xi teaches the network node of claim 33.
John and NPL does not teach further configured to receive at least one radio measurement report from a wireless device on a beam corresponding to the updated QCL reference signal configuration.
Xi teaches further configured to receive at least one radio measurement report from a wireless device on a beam corresponding to the updated QCL reference signal configuration (see paragraphs [0132], [0160], [0166], the network/gNB receives L1-RSRP report of a beam corresponding to the QCL relationship/configuration).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the use of updated QCL relationships in each TCI state (as disclosed in Xi) into both John and the NPL as a way of reflecting the beam or spatial parameter for beam management or control or data reception (please see paragraph [0242] of Xi).
As per claim 42:
John in view of NPL and further in view of Xi teaches the network node of claim 41.
The combination of John and NPL fail to clearly teach further configured to determine whether to update the QCL reference signal resource configuration based at least in part on the radio measurement report.
Xi teaches further configured to determine that the QCL reference associated with at least one active TCI state should be updated in accordance with the radio measurement report (see paragraph [0233], in response to receiving WTRU measurement report, gNB may utilize the WTRU feedback to dynamically update or indicate spatial QCL information among different CCs. Updating may be performed by MAC-CE. Paragraph [0232], table 20 shows TCI sate associated with QCLed SS block and CSI-RS).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the use of updated QCL relationships in each TCI state (as disclosed in Xi) into both John and the NPL as a way of reflecting the beam or spatial parameter for beam management or control or data reception (please see paragraph [0242] of Xi).
7.	Claims 5, 16, 37 are rejected under 35 U.S.C. 103 as being unpatentable over John in view of NPL and further in view of Xi and Wang (US PG Pub. No. 2020/0119797).
	As per claim 5:
	John in view of NPL and further in view of Xi teaches the method of claim 1 with the exception of:
	wherein a QCL reference signal resource configuration includes an indication of a reference signal resource for channel estimation corresponding to a first set of antenna ports that are QCL with a second set of antenna ports.
	Wang teaches wherein a QCL reference signal resource configuration includes an indication of a reference signal resource for channel estimation corresponding to a first set of antenna ports that are QCL with a second set of antenna ports (see paragraphs [0053], [0119], discloses QCL indication information representing M groups of resources. That is a group of antenna ports on which channel measurements are performed).
	Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the QCL indication information (as disclosed in Wang) into John, NPL and XI. The motivation for doing so would be to enable the terminal to perform measurements on groups of CSI-RS resources (please see paragraph [0120] of Wang).
	Claims 16 and 37 are rejected in the same scope as claim 5.
8.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over John in view of NPL and further in view of Xi and Xi (US PG Pub. No. 2020/0288479), hereinafter referred to as Xi’479.
	As per claim 10:
	John in view of NPL and further in view of Xi teaches the method of claim 1 with the exception of:
	wherein the RRC message is received from a network node at a periodicity that is less frequent than a periodicity of receipt of the MAC-CE indicating the active TCI state to be updated.
Xi’479 teaches wherein the RRC message is received from a network node at a periodicity that is less frequent than a periodicity of receipt of the MAC-CE indicating the active TCI state to be updated (see paragraphs [0113], [0142], discloses period of RRC message may be longer than period of MAC-CE).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Xi’479 into John, NPL and Xi. The motivation for doing so would be to enable the UE to switch between beams in a semi-persistent manner (please see paragraph [0113]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE AKWASI MENSAH whose telephone number is (571)270-7183. The examiner can normally be reached Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRINCE AKWASI. MENSAH
Examiner
Art Unit 2474


/PRINCE A MENSAH/Examiner, Art Unit 2474 

/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474